Cooley Ch. J.
Thé constitution of this state — Art. 14, § 9 — provides that “ The state shall not be a party to or interested in any work of internal improvement, nor engaged in carrying on any such work, except in the expenditure of grants to the state of land or other property.” The legislature of 1857 *274■passed “An Act to provide for the improvement of navigation over the sand flats of the Muskegon river” — Laws 1857, p. 394 — which act appropriated $50,000 from the internal improvement fund of the state for constructing such levees and other works between Muskegon Lake and Maple River, as might be necessary to secure the free navigation of Muskegon River. The last section of the act provided that no money should be drawn from the general fund in the treasury of the state for such improvement, and that the state should not be responsible or held liable for any contract growing out of such improvement, except as by that act provided. This section probably had no other purpose than to evidence the legislative intention to keep strictly within the provisions of the constitution, and not to engage the state in this improvement, except to the extent of the appropriation from the internal improvement fund; which fund was the proceeds of lands donated to the state for works of this character.
Under this act a contract was let to John A. Brooks for constructing the contemplated work, for the sum of $50,000; and it was actually constructed by William Beard, his assignee, and duly accepted. The Auditor General, however, refused to draw his warrant for the amount, for the alleged reason that the internal improvement fund was exhausted; and the legislature of 1867 passed an act “to provide for the preservation of the Muskegon River improvement, and for other purposes;” a principal purpose of which appears to be, the levying and collecting of tolls on the commerce of Muskegon River, sufficient to pay the $50,000 and interest thereon, within five years. The question before us is, whether this act is constitutional.
If the state, when it entered into the contract with Brooks had stipulated that the contract price should be paid from tolls levied on commerce, or from any species of taxation, the unconstitutionality of the contract would have been too plain to admit of argument. The case would *275plainly be one where the state had engaged in a work of public improvement, to. be paid for in some other mode than by the expenditure of grants to the state. But certainly the case is not varied in its legal aspects by the fact that the original contract provided for the payment in a constitutional mode, and the unconstitutional substitution is made afterwards. The constitution does not permit the state either to contract a debt for a public improvement, or to expend in its construction anything but the grants which it has received for the purpose; and any legislation which attempts any other expenditure, must be directly within the constitutional inhibition, and therefore void.
It is said, however, on the part of the defendant, that the internal improvement fund in fact was not exhausted; and the argument is, that the refusal of the state to apply the fund according to the terms of the original act, amounts to a misappropriation, and the state in consequence became equitably bound to satisfy Beard’s claim in some other manner, and that it has passed the law in question as a means of discharging this just state obligation.
But surely the refusal of the state officers to apply a fund to the purpose to which, it is devoted by law, constitutes no misappropriation of the fund. There is nothing before us from which we are warranted in inferring that any portion of this fund has been transferred to any other fund, or misapplied in any way. The defendant says, and the complainants admit, that the fund is not exhausted; and if this is so — of which we have no knowledge except from these pleadings' — then it is clear that no legal foundation exists for providing payment from any other source. The power of the state, and the duty of its officers in the premises, is limited by the constitution to the expenditure of that fund; and they can not make an obligation which rests upon that fund exclusively, a lawful debt against the state, or against any particular portion of the state.
*276But assuming that there had been an actual misappropriation, and that the moneys which should have satisfied the Beard claim had been made use of by the state for general purposes, it still seems to us impossible to suggest any' constitutional ground on which to sustain this legislation. The control of the state in regard to taxation is certainly very great, but it is by no means unlimited, and it can not be exercised in an arbitrary manner, nor without regard to those principles of justice and equality on which it is based. It is of the essence of all taxation that it should compel the discharge of the burden by those upon whom it rests; and if the state should attempt to compel any single county by taxation to pay the salaries of the state officers, or the expenses of the legislature, no one would for a moment doubt that while the act was arbitrary, unjust and tyranical, it was also unconstitutional. But in the present case, if the state has misappropriated the internal improvement fund, the obligation to restore it rests upon the whole state; and it can no more be justly charged upon the commerce of Muskegon than upon the commerce of Detroit or Saginaw. Had the state constructed the improvement with its own means, or on its own credit, as it might have done, had no constitutional provision forbid, there would be a strong equity in favor of compelling the commerce benefited by it to pay for its construction; but when the general government furnishes the means of payment, and the state appropriates them to other purposes, so that every part of the state has the benefit of the misappropriation, then to hold that it may be made a charge upon some one part of the state to the relief of all the rest, would be to say that no restraints whatever rest upon the power of the legislature to select the objects of taxation in any case: a doctrine which certainly can not be sound under any free government.
"What we have said upon this subject we confine exclusively to the case before us, where the state is seeking to *277pay for a work of internal improvement by tolls levied upon the commerce passing through it, while, according to the pleadings, it already has a fund devoted to the purpose, unless it has been misappropriated. We have no occasion or desire to inquire into, consider or question the power of the state to control and manage this work, or to levy tolls for any other purpose than to pay for construction.
When so fatal an objection to the subject matter of an act appears upon its face, it seems almost superfluous to mention objections of form; but there is also a formal objection here which is equally fatal. The constitution provides— Art. 4 §20 — that no law shall embrace more than one object, which shall be expressed in its title. We have heretofore had occasion to consider this section, and have said of it that it ought to be construed reasonably, and not in so narrow and technical a sense as unnecessarily to embarrass legislation.^— People v. Mahaney, 13 Mich. 494. But the only object mentioned in the title to this act is the preservation of the Muskegon River Improvement; for which purpose the act authorizes tolls to be levied and expended. The payment of Beard’s claim is in no way connected with this object; and the title to the act would apprise neither the Legislature nor the public, that, it covered provisions under which a large sum was to be collected and disbursed to pay for the original construction of the. work. The words, “other purposes,” in the title can have no force whatever under the constitutional provision which has been quoted. — Fishkill v. Fishkill and Beekman Plank Road Company, 22 Barb. 642.
Several cases were cited on the part of the defense which it was supposed would be precedents for sustaining this law. In the case of The Sun Mutual Insurance Co. v. The Mayor etc., of New York, 8 N. Y. 241, it was held, substantially as we held in The People v. Mahaney, that if the title covered the object of the act, the degree of particularity with *278wbicli it should be set out was for the Legislature to determine. To the same effect are many other cases, among which may be cited — Morford v. Unger, 8 Iowa, 82; Whiting v. Mount Pleasant, 11 Id. 482; Indiana Central R. R. v. Potts, 7 Ind. 681; State v. Bowers, 14 Id. 195; State v. County Judge, 2 Iowa, 280; Brewster v. Syracuse, 19 N. Y. 116. In Phillips v. The Covington and Cincinnati Bridge Co. 2 Met. Ky. 219, the question was whether the title to the act was not open to objection for duplicity. In Johnson v. Higgins, 3 Met. Ky. 566, it was held that the constitutional provision should receive a reasonable construction, and any provision of the act directly or indirectly relating to the subject expressed in the title, and having a natural connection therewith, and not foreign thereto, should be deemed embraced by it. We approve of the principle of this decision as thus stated; but are unable to perceive any natural connection which the .payment of the Beard claim has with the preservation of the Muskegon improvement. In Brewster v. Syracuse, 19 N. Y. 116, an act entitled “An Act for the relief of James Ley & Son ” was held to properly embrace, under its title, provisions for the levy and collection of a tax in the city of Syracuse, and the payment of the same to the parties named in thé title to compensate them for losses in the performance of a contract made with the city. All the provisions of the act were germane to the purpose specified in the title, while leading features in the one before us are wholly foreign to it.
It is'very likely that the title to this act might have been made sufficiently comprehensive to embrace all the purposes of the act; the objection is that it was not made so. In Mewherter v. Price, 11 Ind. 201, an act entitled “ An Act concerning promissory notes and bills of exchange,” it was held could not be made constitutionally to provide that other contracts, as well as notes and bills, should be negotiable. In Gillespie v. State, 9 Ind. 383, it was held that an act entitled “ An Act to limit the number of grand *279jurors, and to point out tbe mode of their selection, defining their jurisdiction, and repealing all laws inconsistent therewith,” could not be made to embrace a section providing that under an indictment for a felony the petit jury might convict of a misdemeanor. In Igoe v. State, 14 Ind. 239, it was held that a section requiring foreign insurance companies to appoint an agent in the state upon whom process might be served, was foreign to the object specified in the title to an act “To amend'an act for the incorporation of insurance companies, defining their powers and prescribing their duties,” because, as the court say, the reading of this title at once induces the conclusion that the various provisions of the act relate alone to companies to be incorporated within the state; in other words, to the incorporation, the powers and the duties of domestic insurance companies, and nothing else. In like manner, we say of the title before us, that its reading at once induces the conclusion that the various provisions of the act relate alone to the preservation of the improvement; and the act itself must, therefore, be confined to that object. As we do not understand the complainants to ask any relief against the tolls levied for that purpose, we think the court below was right in granting the prayer of the bill, and its decree must be affirmed, with costs.
Campbell and Christiancy JJ. concurred.
Craves J. did not sit — the case having been argued before he came upon the bench.